PAGE, Justice
(dissenting).
I respectfully dissent. Under our court’s retroactivity analysis, the Supreme Court’s decision in Padilla v. Kentucky, — U.S. —, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), did not announce a new rule of constitutional criminal procedure. Therefore, I would apply Padilla’s holding to Reyes Campos’ conviction and allow him to withdraw his plea. Alternatively, Reyes Campos is entitled to withdraw his plea because the district court failed to advise Reyes Campos of the immigration consequences of his plea as required by Rule 15 of our criminal procedure rules. Finally, Reyes Campos’ trial counsel failed to both advise him .of the immigration consequences of his plea and to object when the district court did not provide the advisory required by Rule 15. Counsel’s failures resulted in Reyes Campos receiving ineffective assistance of counsel. Whether viewed individually or collectively, counsel’s ineffective assistance and the district court’s failure to comply with Rule 15 constituted a manifest injustice entitling Reyes Campos to withdraw his plea.
I.
A Supreme Court “holding constitutes a ‘new rule’ within the meaning of Teague [v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989)], if it ‘breaks new ground,’ ‘imposes a new obligation on the States or the Federal Government,’ or was not ‘dictated by precedent existing at the time the defendant’s conviction became final.’ ” Graham v. Collins, 506 U.S. 461, 467, 113 S.Ct. 892, 122 L.Ed.2d 260 (1993) (quoting Teague, 489 U.S. at 301, 109 S.Ct. 1060); see also State v. Houston, 702 N.W.2d 268, 270 (Minn.2005) (“Under Teague, we first ask whether the rule of federal constitutional criminal procedure is new, or whether it is merely a predictable extension of a pre-existing doctrine.”). Teague’s, “antiretroactivity rule” acts only to deny defendants “relief that is contingent upon a rule of law not clearly established at the time the state conviction became final.” Williams v. Taylor, 529 U.S. 362, 380, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). I disagree with our court that Padilla broke new ground and was not dictated by precedent. Applying the reasoning of the Third Circuit, I conclude that Padilla’s holding did not break new ground but was merely a predictable extension of precedent existing at the time Reyes Campos’ conviction became final. See United States v. Orocio, 645 F.3d 630 (3d Cir.2011); see also United States v. Dass, Crim. No. 05-140(3), 2011 WL 2746181, at (D.Minn. July 14, 2011) (concluding that Padilla applied the old rule governing ineffective assistance of counsel announced in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), and its progeny and should apply retroactively to defendants on collateral review); Marroquin v. United States, No. M-10-156, 2011 WL 488985, at *501*2 (S.D.Tex. Feb. 4, 2011) (same); Commonwealth v. Clarke, 460 Mass. 30, 949 N.E.2d 892 (2011) (same).
In Strickland, the Supreme Court identified “certain basic duties” imposed upon counsel in the representation of criminal defendants. 466 U.S. at 688, 104 S.Ct. 2052. In articulating the standard of attorney representation that adequately vindicates a defendant’s Sixth Amendment right to counsel, the Court set forth what is now a well-established test for ineffective assistance of counsel claims. To prove ineffective assistance of counsel, the defendant must first show “that counsel’s performance was deficient.... Second, the defendant must show that the deficient performance prejudiced the defense.” Id. at 687,104 S.Ct. 2052.
Strickland further clarified that under the first prong of the test for ineffective assistance of counsel, counsel’s performance was deficient if “counsel’s representation fell below an objective standard of reasonableness.” Id. at 688, 104 S.Ct. 2052. Counsel has an “overarching duty to advocate the defendant’s cause and the more particular duties to consult with the defendant on important decisions and to keep the defendant informed of important developments in the course of the prosecution,” but the Court expressly cautioned that “[mjore specific guidelines are not appropriate.” Id. (emphasis added). Because “[t]he Sixth Amendment refers simply to ‘counsel’ not specifying particular requirements of effective assistance,” the Court determined that constitutionally effective assistance' of counsel instead relies “on the legal profession’s maintenance of standards sufficient to justify the law’s presumption that counsel will fulfill the role in the adversary process that the Amendment envisions.” Id. The Court went on to emphasize that:
These basic duties neither exhaustively define the obligations of counsel nor form a checklist for judicial evaluation of attorney performance. In any case presenting an ineffectiveness claim, the performance inquiry must be whether counsel’s assistance was reasonable considering all the circumstances. Prevailing norms of practice as reflected in American Bar Association standards and the like ... are guides to determining what is reasonable, but they are only guides. No particular set of detailed rules for counsel’s conduct can satisfactorily take account of the variety of circumstances faced by defense counsel or the range of legitimate decisions regarding how best to represent a criminal defendant.
Id. at 688-89, 104 S.Ct. 2052. Therefore, under Strickland “[t]he proper measure of attorney performance remains simply reasonableness under prevailing professional norms.” Id. at 688,104 S.Ct. 2052.
The Court in Padilla undertook precisely the analysis dictated by Strickland in determining whether Padilla had received ineffective assistance of counsel. In analyzing whether representation by Padilla’s counsel “fell below an objective standard of reasonableness,” the Court reiterated that the Strickland inquiry is “linked to the practice and expectations of the legal community: ‘The proper measure of attorney performance remains simply reasonableness under prevailing professional norms.’ ” Padilla, 130 S.Ct. at 1482 (quoting Strickland, 466 U.S. at 688, 104 S.Ct. 2052). The Court looked to numerous authorities, including the American Bar Association, criminal defense organizations, and state bar associations, which “universally require defense attorneys to advise as to the risk of deportation consequences for non-citizen clients,” to conclude that “[t]he weight of prevailing professional norms supports the view that counsel must advise her client regarding the risk of deportation.” Id. (citations omitted); see *502also Orocio, 645 F.3d at 638 (“[T]he [Padilla ] Court straightforwardly applied the Strickland rule — and the norms of the legal profession that insist upon adequate warning to criminal defendants of immigration consequences — to the facts of Jose Padilla’s case.”). Therefore, the Court held that “counsel must inform her client whether his plea carries a risk of deportation.” Padilla, 130 S.Ct. at 1486. Padilla did not announce a new rule of criminal procedure but “simply clarified that a violation of these norms amounts to deficient performance under Strickland.” Chaidez v. United States, 655 F.3d 684, 694 (7th Cir.2011) (Williams, J., dissenting), cert. granted, — U.S. —, 132 S.Ct. 2101, 182 L.Ed.2d 867 (2012). Padilla’s holding “recogniz[es] that a plea agreement’s immigration consequences constitute the sort of information an alien defendant needs in making ‘important decisions’ affecting ‘the outcome of the plea process,’ and thereby come within the ambit of the ‘more particular duties to consult with the defendant’ required of effective counsel.” Orocio, 645 F.3d at 638 (quoting Strickland, 466 U.S. at 688, 104 S.Ct. 2052).
My conclusion that Padilla did not announce a new rule, but was dictated by Strickland, is further supported by the nature of the Strickland rule itself. Whether a rule is new for purposes of a Teague analysis “depends in large part on the nature of the rule.” Wright v. West, 505 U.S. 277, 308, 112 S.Ct. 2482, 120 L.Ed.2d 225 (1992) (Kennedy, J., concurring). If a rule “is one which of necessity requires a case-by-case examination of the evidence, then [courts] can tolerate a number of specific applications without saying that those applications themselves create a new rule.” Id. When, as with Strickland, “the beginning point is a rule of ... general application, a rule designed for the specific purpose of evaluating a myriad of factual contexts, it will be the infrequent case that yields a result so novel that it forges a new rule, one not dictated by precedent.” Id. at 309, 112 S.Ct. 2482. In Williams v. Taylor, for example, a petitioner sought federal habeas relief contending that he was denied the effective assistance of counsel when his lawyers “failed to investigate and to present substantial mitigating evidence to the sentencing jury.” 529 U.S. at 390, 120 S.Ct. 1495. In determining whether Williams sought the application of “a rule of law that was clearly established at the time his state-court conviction became final,”12 the Court concluded “[t]hat question is easily answered because the merits of his claim are squarely governed by our holding in Strickland v. Washington.” Williams, 529 U.S. at 390, 120 S.Ct. 1495. The Court explained that Strickland “ ‘of necessity requires a case-by-case examination of the evidence,’ ” and dictated that the lower court “apply the Strickland test at the time that court entertained Williams’ ineffective-assistance claim.” Id. at 391, 120 S.Ct. 1495 (quoting Wright, 505 U.S. at 308, 112 S.Ct. 2482 (Kennedy, J., concur*503ring)). The Court further emphasized that “it can hardly be said that recognizing the right to effective counsel ‘breaks new ground or imposes a new obligation on the States,’ ” and that “the Strickland test provides sufficient guidance for resolving virtually all ineffeetive-assistance-of-coun-sel claims.” Id. at 391, 120 S.Ct. 1495 (quoting Teague, 489 U.S. at 301, 109 S.Ct. 1060); see also Allen v. Massie, 236 F.3d 1243, 1245 (10th Cir.2001) (“There is simply nothing in the Supreme Court’s decision in Williams that even remotely resembles a new rule of constitutional law. Instead, the Williams Court merely reaffirmed that all claims of ineffective assistance of counsel should be resolved by reference to the well-established rubric set forth in Strickland.” (emphasis added)).
Just as Strickland dictated the Court’s analysis of ineffective assistance of counsel in Williams, so too did Strickland dictate the Court’s decision in Padilla. That Padilla analyzed the effective assistance of counsel under a new set of facts does not indicate that Padilla announced a new rule. Rather, Padilla simply applied Strickland to a new set of facts in light of the increasingly prominent role immigration consequences play in the criminal law coupled with a changing understanding of professional norms governing counsel’s obligations with respect to those consequences. Since Strickland was decided, the Court has consistently applied Strickland’s holding to new circumstances and particular sets of facts. See, e.g., Lafler v. Cooper, — U.S. —, 132 S.Ct. 1376, 182 L.Ed.2d 398 (2012) (holding that the Sixth Amendment and the accompanying Strickland test apply to claims that a defendant rejected a plea based on attorney error); Rompilla v. Beard, 545 U.S. 374, 125 S.Ct. 2456, 162 L.Ed.2d 360 (2005) (applying Strickland to counsel’s failure to investigate a file containing evidence the State intended to use in aggravating the defendant’s sentence); Wiggins v. Smith, 539 U.S. 510, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003) (applying Strickland to counsel’s failure to investigate the defendant’s background); Roe v. Flores-Ortega, 528 U.S. 470, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000) (resolving a circuit split and applying Strickland to hold that criminal defense attorneys have a constitutional duty to consult and advise defendants of their appellate rights); Hill v. Lockhart, 474 U.S. 52, 58, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985) (holding that the “two-part Strickland v. Washington test applies to challenges to guilty pleas based on ineffective assistance of counsel”). These various applications of Strickland have almost uniformly been found to constitute old rules under Teague. See Newland v. Hall, 527 F.3d 1162, 1197 (11th Cir.2008) (“Williams, Wiggins, and Rompilla are not new law under Teague [because] Strickland set forth the paradigmatic example of a rule of general application; it establishes a broad and flexible standard for the review of an attorney’s performance in a variety of factual circumstances.”); Tanner v. McDaniel, 493 F.3d 1135, 1143-44 (9th Cir.2007) (“Each time that a court delineates what ‘reasonably effective assistance’ requires of defense attorneys with respect to a particular aspect of client representation, it can hardly be thought to have created a new principle of constitutional law.” (citation omitted)); Lewis v. Johnson, 359 F.3d 646, 655 (3d Cir.2004) (concluding that Flores-Ortega did not announce a new rule and explaining that the State’s “emphasis on the particular duty identified by the Flores-Ortega Court — counsel’s constitutional obligation to consult with her client regarding appeal options — as a basis for classifying this rule as ‘new’ for Teague purposes is misplaced” because Strickland is a general rule that requires a case-by-case examination of the evidence). Padil*504la’s holding should not be treated any differently.
Our court acknowledges that Padilla applied Strickland, but determines that Padilla announced a new rule “ ‘not because of what it applies — Strickland—but because of where it applies — collateral immigration consequences of a plea bargain.’ ” Supra at 494 (quoting United States v. Chang Hong, 671 F.3d 1147, 1156 (10th Cir.2011)); see also Chaidez, 655 F.3d at 693 (concluding that Padilla announced a new rule in part because it required criminal defense attorneys, for the first time, “to provide advice about matters not directly related to their client’s criminal prosecution”). But as the Third Circuit explained, this analysis “is an incomplete approach to the Strickland question.” Orocio, 645 F.3d at 637. Rather, the question in Padilla, and the question here, remains simply, “whether counsel has been constitutionally adequate in advising a criminal defendant whether to accept a plea bargain.” Orocio, 645 F.3d at 637-38; see also Chaidez, 655 F.3d at 696 (Williams, J., dissenting) (“The analytical mechanism by which the Court applied Strickland does not detract from the fact that Strickland is the general test governing ineffective assistance claims, and that the Padilla Court did no more than recognize that removal is the type of consequence that a defendant needs to be informed of when making the decision of whether to plea.”).
Our court relies heavily on the state of the law in state and federal courts before Padilla — holding almost unanimously that failure to advise a client of the deportation consequences of a guilty plea did not constitute ineffective assistance of counsel — as evidence that the outcome of Padilla “ ‘was susceptible to debate among reasonable minds,’ ” and therefore could not have been dictated by precedent. Supra at 490 (quoting Butler, 494 U.S. at 415, 110 S.Ct. 1212). While it is true that a rule is not an old rule merely because it is “logically an extension of some precedent, as that is true of virtually all recently announced rules ... the test is whether ‘reasonable jurists hearing petitioner’s claim at the time his conviction became final would have felt compelled by existing precedent to rule in his favor.’ ” Houston, 702 N.W.2d at 271 (quoting Graham, 506 U.S. at 467, 113 S.Ct. 892) (internal quotation marks omitted). But the Supreme Court has cautioned that “[e]ven though we have characterized the new rule inquiry as whether ‘reasonable jurists’ could disagree as to whether a result is dictated by precedent, the standard for determining when a case establishes a new rule is ‘objective,’ and the mere existence of conflicting authority does not necessarily mean a rule is new.” Wright, 505 U.S. at 304, 112 S.Ct. 2482 (O’Connor, J., concurring) (citations omitted). Moreover, the Court has explained that “[t]he often repeated language that Teague endorses ‘reasonable, good-faith interpretations’ by state courts is an explanation of policy, not a statement of law.’ ” Williams, 529 U.S. at 383, 120 S.Ct. 1495. Courts engaged in a Teague analysis are therefore directed to make an independent examination of the relevant precedent to determine whether the rule in question was dictated by it.
An independent examination of Strickland and the cases that followed it reveals that the nearly uniform holdings of state and federal courts before Padilla were based on a distinction between direct and collateral consequences of a guilty plea that was untenable in the immigration context. Categorically removing advice about immigration consequences from the Sixth Amendment was therefore not a reasonable interpretation of Supreme Court precedent.
In Padilla, the Supreme Court explicitly recognized that it has “never applied a *505distinction between direct and collateral consequences to define the scope of constitutionally ‘reasonable professional assistance’ required under Strickland.” 130 S.Ct. at 1481. The Padilla Court explained that “deportation is a particularly severe ‘penalty’ ” and that “recent changes in our immigration law have made removal nearly an automatic result for a broad class of noncitizen offenders” and “an integral part — indeed, sometimes the most important part — of the penalty that may be imposed on noncitizen defendants who plead guilty to specified crimes.” Id. at 1480-81 (quoting Fong Yue Ting v. United States, 149 U.S. 698, 740, 13 S.Ct. 1016, 37 L.Ed. 905 (1893)). The Court determined that because of deportation’s “close connection to the criminal process [it is] uniquely difficult to classify as either a direct or a collateral consequence” and that “[t]he collateral versus direct distinction is thus ill-suited to evaluating a Strickland claim concerning the specific risk of deportation.” Id. at 1481-82. Therefore, the Court held that “advice regarding deportation is not categorically removed from the ambit of the Sixth Amendment right to counsel,” and that Strickland applied to Padilla’s claim. Id.
Padilla explicitly concluded that lower courts — in reaching the conclusion that failure to warn a client of the deportation consequences of a guilty plea did not constitute ineffective assistance of counsel— had erroneously applied an “ill-suited” distinction between direct and collateral consequences in summarily rejecting ineffective assistance of counsel claims. If lower courts had “not dwelled in the direct-versus-collateral distinction,” that has never been endorsed by the Supreme Court, “they would have necessarily applied Strickland to the ineffective assistance of counsel claims that were before them and would have considered the same professional legal standards the Supreme Court examined in reaching its conclusion; instead, the lower courts dismissed the claims without the analysis dictated by Strickland.” Marroquin, 2011 WL 488985, at *6. Therefore, I would conclude that Padilla’s result was dictated by Strickland, and consequently did not announce a new rule of constitutional criminal procedure.
Because I conclude that Padilla announced an old rule, I would apply the rule retroactively to Reyes Campos’ collateral challenge to his conviction and go on to consider whether Reyes Campos received ineffective assistance of counsel under Strickland and Padilla. The standard of professional reasonableness from Padilla requires that, “when the deportation consequence [of a guilty plea] is truly clear,” counsel “give correct advice.” 130 S.Ct. at 1483. But recognizing the complexities of immigration law, the Court clarified the scope of this duty, explaining that “[w]hen the law is not succinct and straightforward,” rendering “the deportation consequences of a particular plea ... unclear or uncertain” a criminal defense attorney need only “advise a noncitizen client that pending criminal charges may carry a risk of adverse immigration consequences.” Id. The Court explicitly rejected a requirement that the defendant must show he was affirmatively misled by his attorney about deportation consequences in order to prove objective unreasonableness. Id. at 1484 (explaining that “there is no relevant difference between an act of commission and an act of omission,” and declining to incen-tivize counsel “to remain silent on matters of great importance, even when the answers are readily available” (citation omitted) (internal quotation marks omitted)).
Here, the “deportation consequences” of Reyes Campos’ guilty plea were “sufficiently clear” to invoke his counsel’s duty to “give correct advice.” See Padilla, 130 S.Ct. at 1483. That duty was also invoked *506by Minn. R.Crim. P. 15.01, subd. 1 (6)(Z). Reyes Campos is correct that “even a cursory reading of the immigration statutes, a brief consultation with an immigration attorney, or a review of information provided at multiple Continuing Legal Education seminars for defense counsel since the late 1990s would have made [the deportation] consequences clear” in his case. The State does not argue otherwise. Like in Padilla, where “the terms of the relevant immigration statute [were] succinct, clear, and explicit in defining the removal consequence for Padilla’s conviction,” the relevant immigration statutes in Reyes Campos’ case also clearly indicate the deportation consequences of his plea. See Padilla, 130 S.Ct. at 1483. The statute applicable to Padilla’s conviction provided that “[a]ny alien who at any time after admission has been convicted of a violation of ... any law or regulation ... relating to a controlled substance ... is deporta-ble.” Id. (quoting 8 U.S.C. § 1227(a)(2)(B)(i) (2006)). Similarly, the statute applicable to Reyes Campos provides that “[a]ny alien who is convicted of an aggravated felony at any time after admission is deportable.” 8 U.S.C. § 1227(a) (2) (A) (iii) (2006). Aggravated felonies are clearly defined in the INA and include the conduct to which Reyes Campos pleaded guilty. Yet, Reyes Campos never received any information about the immigration consequences of his plea from his counsel. Thus, his counsel’s representation fell below an objective standard of reasonableness under Strickland.
Reyes Campos has also demonstrated that he was prejudiced by his counsel’s failure to inform Reyes Campos that his guilty plea would subject him to deportation. See Strickland, 466 U.S. at 687, 104 S.Ct. 2052. To establish prejudice in the guilty plea context, the defendant must demonstrate “a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59, 106 S.Ct. 366; see also State v. Ecker, 524 N.W.2d 712, 718 (Minn.1994). The Supreme Court has further clarified that the prejudice question is “not whether [the defendant] was sure beyond a reasonable doubt that he would still be convicted,” but whether there was a “reasonable probability that he would not have entered his plea but for his counsel’s deficiency.” Premo v. Moore, — U.S. —, 131 S.Ct. 733, 744, 178 L.Ed.2d 649 (2011). As Padilla recognized, information about the immigration consequences of a guilty plea can substantially change a defendant’s calculus about whether to plead guilty because “ ‘[preserving the client’s right to remain in the United States may be more important to the client than any potential jail sentence.’ ” 130 S.Ct. at 1483 (alteration in original) (quoting INS v. St. Cyr, 533 U.S. 289, 323, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001)).
Reyes Campos argues that, “upon learning that a plea would have resulted in his mandatory and permanent deportation and separation from his family, [he] would have either sought a plea agreement that did not result in his mandatory deportation, or would have proceeded to trial.” He also submitted an affidavit to the district court to that effect. Reyes Campos pled guilty to a charge of simple robbery and as a condition of his probation was required to serve 365 days in the Hennepin County workhouse. Aggravated felonies which subject a defendant to deportation, by definition under the INA, require that a defendant be convicted of a crime “for which the term of imprisonment [is] at least one year.” See 8 U.S.C. § 1101(a)(43)(F), (G) (2006). Therefore, if Reyes Campos’ time in the workhouse had been reduced by one day, to 364 days, he would not have been subject to automatic deportation. Certainly, Reyes Campos’ decision “to reject the plea bargain would have been rational under the circumstances.” Orocio, 645 F.3d *507at 645 (quoting Padilla, 130 S.Ct. at 1485); Denisyuk v. State, 422 Md. 462, 30 A.3d 914, 930 (2011) (concluding that prejudice was shown by “Petitioner’s sworn statement that he would have opted to go to trial if he had known of the likelihood of deportation”).
For all of these reasons, Padilla requires that Reyes Campos’ be allowed to withdraw his guilty plea.
II.
Alternatively, Reyes Campos argues that he is entitled to relief because he did not receive the immigration advisory required by Minn. R.Crim. P. 15.01, subd. 1(6)(Z ),13 from the district court at his plea hearing and because he received ineffective assistance of counsel when his counsel failed to both advise him of the immigration consequences of his plea and to object when the district court did not provide the advisory required by Rule 15. Our court concludes that because the district court did not address the issue it must remand on “the question of whether Reyes Campos is entitled to withdraw his plea due to lack of compliance with Rule 15.01, subd. 1(6)(Z).” Because there are no factual disputes and the questions presented are purely legal, we should address the merits of Reyes Campos’ argument in the interests of justice and judicial economy. See Brookfield Trade Ctr., Inc. v. Cnty. of Ramsey, 609 N.W.2d 868, 873 n. 6 (Minn.2000) (explaining that our court has the authority to consider issues not properly before it “in the interests of justice and judicial economy”); Minn. R. Civ.App. P. 103.04 (allowing appellate courts to review any order involving the merits or affecting judgment, or any other matter as the interests of justice may require). Because Reyes Campos received ineffective assistance of counsel under Minnesota law at the time his conviction was final, I would conclude that Reyes Campos may withdraw his guilty plea.
A court must allow a defendant to withdraw a guilty plea if “withdrawal is necessary to correct a manifest injustice.” Minn. R.Crim. P. 15.05, subd. 1. A manifest injustice occurs when a guilty plea is invalid. State v. Theis, 742 N.W.2d 643, 650 (Minn.2007). “The longstanding test for determining the validity of a guilty plea is ‘whether the plea represents a voluntary and intelligent choice among the alternative courses of action open to the defendant.’ ” Hill v. Lockhart, 474 U.S. 52, 56, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985) (quoting North Carolina v. Alford, 400 U.S. 25, 31, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970)). The “intelligence requirement ensures that a defendant understands the charges against him, the rights he is waiving, and the consequences of his plea.” State v. Raleigh, 778 N.W.2d 90, 96 (Minn.2010). A defendant’s guilty plea is constitutionally invalid if the defendant received ineffective assistance of counsel, rendering his guilty plea not intelligent. Hill, 474 U.S. at 56, 106 S.Ct. 366; State v. Ecker, 524 N.W.2d 712, 718 (Minn.1994).
Two provisions of the Minnesota Rules of Criminal Procedure require that a defendant receive warnings regarding the possible immigration consequences of a guilty plea. Under Minn. R.Crim. P. 15.01, subd. 1, before a judge accepts a defendant’s guilty plea, the defendant must be sworn and questioned on a variety of matters by the judge with the assistance of counsel. Specifically, the defendant *508must be asked if the defendant understands that if he “is not a citizen of the United States, a guilty plea may result in deportation, exclusion from admission to the United States, or denial of naturalization as a United States citizen.” Minn. R.Crim. P. 15.01, subd. 1 (6)(l). Additionally, our criminal procedure rules provide that a standard plea petition, to be signed by the defendant before pleading guilty, contain the language: “My attorney has told me and I understand that if I am not a citizen of the United States this plea of guilty may result in deportation, exclusion from admission to the United States of America or denial of citizenship.” Minn. R.Crim. P. 15, Appx. A, 27.
There is no factual dispute in the record that would prevent our court from concluding, as a matter of law, that Reyes Campos received ineffective assistance of counsel when his attorney failed to ensure that Reyes Campos received the required immigration advisories. The record shows and the parties agree that Reyes Campos did not receive any information at the plea hearing regarding the effects of the plea on his immigration status. Moreover, at the plea hearing, the district court directed defense counsel to complete a plea petition with Reyes Campos. The plea petition that defense counsel was instructed to prepare, however, does not appear in the district court record, nor is there any indication of that petition’s contents. There is also no indication in the plea hearing transcript or elsewhere in the record that a plea petition — containing the standard language, “My attorney has told me and I understand that if I am not a citizen of the United States this plea of guilty may result in deportation, exclusion from admission to the United States of America or denial of citizenship,” Minn. R.Crim. P. 15, Appx. A, 27 — was ever prepared and executed. Counsel for both Reyes Campos and the State indicated at oral argument before our court that no plea petition was, in fact, prepared before Reyes Campos’ guilty plea. Consistent with the Court’s reasoning in Padilla, prevailing professional norms in Minnesota at the time Reyes Campos’ conviction became final dictated that Reyes Campos’ counsel provide his client with information about the clear deportation consequences of his guilty plea. The failure of Reyes Campos’ attorney to ensure that Reyes Campos received the required immigration warnings fell below an objective standard of reasonableness. As explained above, failure to receive warnings regarding the immigration consequences of his guilty plea caused Reyes Campos prejudice because it would have been rational under the circumstances for Reyes Campos to have rejected the plea bargain. I therefore conclude that Reyes Campos received ineffective assistance of counsel. Moreover, the ineffectiveness of Reyes Campos’ counsel was compounded by the district court’s failure to provide the immigration advisories required under the rule. That Reyes Campos was never informed, by either the court or his counsel, of the immigration consequences of his guilty plea, in contravention of several provisions of our rules of criminal procedure, clearly renders Reyes Campos’ guilty plea invalid and constitutes a manifest injustice allowing Reyes Campos to withdraw that plea.
Our court instead characterizes the question of the failure to give a Rule 15.01, subd. 1(6)(0, advisory as going generally to the invalidity of Reyes Campos’ plea, and not to the more specific question of whether Reyes Campos received ineffective assistance of counsel in connection with his plea. The court bases this characterization on our decision in Alanis v. State, 583 N.W.2d 573 (Minn.1998), abrogated in part by Padilla v. Kentucky, 130 S.Ct. 1473, and its resulting determination that “under our precedent at the time of Reyes Campos’ plea, his counsel was not ineffective.”
*509In Alanis, we concluded that an attorney’s failure to inform his client “that his guilty plea might subject him to deportation” did not constitute ineffective assistance of counsel because, “as a collateral consequence of the guilty plea, his attorney was under no obligation to advise him of the deportation possibility and, therefore, the failure to so inform him could not have fallen below an objective standard of reasonableness as required by Strickland.” 583 N.W.2d at 579 (emphasis added). But Alanis was decided before the amendments to the Minnesota Rules of Criminal Procedure were adopted that obligate counsel to inform defendants of the immigration consequences of a guilty plea. See Kaiser v. State, 641 N.W.2d 900, 904 n. 4 (Minn.2002) (noting that the rules were amended to include the requirement that a defendant be asked whether he understands the possible deportation consequences of a guilty plea); Minn. R.Crim. P. 15.01 (1999) (amended Jan. 1, 1999). Therefore, under Minnesota law at the time Reyes Campos’ conviction became final, Reyes Campos’ attorney was under an obligation to advise Reyes Campos of the deportation consequences of his guilty plea, and counsel’s failure to so inform Reyes Campos fell below an objective standard of reasonableness. Failure to receive warnings regarding the immigration consequences of his guilty plea caused Reyes Campos prejudice, and I therefore conclude that Reyes Campos received ineffective assistance of counsel and would allow Reyes Campos to withdraw his guilty plea.

. In Williams, the Court was specifically addressing retroactivity under the Antiterrorism and Effective Death Penalty Act (AEDPA), which provides that a state prisoner's petition for habeas corpus will not be granted by a federal court unless the state court’s adjudication of the claim "resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1) (2006). The Court in Williams determined, however, that "clearly established Federal law” codified Teague’s analysis used to determine whether a rule is old or new. What would qualify as an old rule under Teague constitutes clearly established law. See Williams, 529 U.S. at 379-80, 120 S.Ct. 1495. Therefore, the language and the analysis of Williams are useful in conducting our own Teague analysis.


. Minnesota Rule of Criminal Procedure 15.01, subd. 1(6)(Z), provides that, "[bjefore the judge accepts a guilty plea, the defendant must be sworn and questioned by the judge with the assistance of counsel as to the following: ... [i]f the defendant is not a citizen of the United States, a guilty plea may result in deportation, exclusion from admission to the United States, or denial of naturalization as a United States citizen.”